525 Pa. 570 (1991)
583 A.2d 789
COMMONWEALTH of Pennsylvania, Appellant,
v.
Carl Franz OGBORNE.
Supreme Court of Pennsylvania.
Argued December 3, 1990.
Decided January 7, 1991.
Vram Nedurian, Jr., Asst. Dist. Atty., Sandra L. Elias, Chief, Law and Appeals, for appellant.
Ronald Eisenberg, Chief, Appeals Div. and Gaele McLaughlin Barthold, Deputy Dist. Atty. for amicus-DA of Philadelphia County.
F. Kirk Adams, Media, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
McDERMOTT, J., did not participate in the consideration or decision of this case.
LARSEN, J., dissents.